IN THE SUPREME COURT OF THE STATE OF DELAWARE

THE OLGA J. NOWAK                       §
IRREVOCABLE TRUST,                      §     No. 435, 2020
                                        §
      Plaintiff Below,                  §
      Appellant,                        §      Court Below−Superior Court
                                        §      of the State of Delaware
      v.                                §
                                        §      C.A. No. N17C-05-254
VOYA FINANCIAL, INC. and                §
SECURITY LIFE OF DENVER                 §
INSURANCE COMPANY,                      §
                                        §
      Defendants Below,                 §
      Appellees.                        §

                          Submitted: June 23, 2021
                          Decided:   July 7, 2021

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      This 7th day of July, 2021, after careful consideration of the parties’ briefs and

the record below, and following oral argument, we find it evident that the judgment

of the Superior Court should be affirmed on the basis of and for the reasons stated

in its memorandum opinion and order dated November 30, 2020.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                     Chief Justice